DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of response to restriction requirement filed 11/22/2021.
Receipt is also acknowledged for IDS filed 01/03/2021 and 05/29/2020 and preliminary amendment filed 05/29/2020.
Claims 2 and 4-10 are amended.   New claim 13 is added.
Claims 1-13 are pending.

Election/Restrictions
Applicant's election with traverse of claims 1-9 and 12 in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that claims 10-11 and 13 are dependent on claim 1.  This is not found persuasive because while claim 10 may depend on claim 1, claim 10 is a method claim having method steps.   The link between the method of claim 10 and the product of claim 1 is microcapsule comprising a core and a surrounding shell and this aspect is not new and described in the office action mailed 09/27/2021. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-11 and 13 should have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 11/22/2021.
Examiner thanks applicant for electing 1,3-phenylenediamine (PDA) as the polyamine, 1,3,5-triacryloylhexahydro-1,3,5-trianize (TAHHT) as the polyfunctional acrylate, perfume ingredient as the functional ingredient and laundry care product as the consumer product.
When the product claim is found allowable, the method claim would be rejoined after determination that the method is allowable and contains all the elements of allowable product claim.  
No claim is amended to recite the elected species.
Claims 1-9 and 12 are under consideration. 
However, upon search and consideration, the method claims are examined with the product claims in light of prior art teaching the method.
Therefore, because claims that should have been withdrawn from consideration under 37 CFR 1.142 have been rejoined and examined with the elected product claims, the restriction requirement as set forth in the Office action mailed on 09/27/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
The examiner acknowledges this application as a 371 of PCT/EP1018/085571 filed 12/18/2018, and which claims benefit of United Kingdom application 1721585.6 filed 12/21/2017.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Lines 21-22 of page 9 of the instant disclosure uses browser executable code.   It is suggested that the code be deleted from the instant specification/disclosure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JAIRAM, SUGUNA et al. (WO 2017007552 A1).
For claims 1 and 3-5, JAIRAM teaches a product having utility in preventing food spoilage (see the whole document with emphasis on the title and abstract).   The product is a nanoparticle having a hydrophobic core that comprises hydrophobic active agent such as dye and antimicrobial agent (see the whole document with emphasis on at least the abstract; page 2, lines 4-8; page 3, lines 1-2; page 3, line 9; page 23, line 16-29).   The product is a core shell configuration with the shell comprising reaction product of ethylene diamine and trimethylpropane triacrylate (see at least page 3, lines 7-20; page 22, lines 1-12; claims 8-9).
The dye meets the limitation of functional ingredient of claim 1; the ethylene diamine meets the limitation of polyamine of claim 1, the ethylene diamine of claim 4; the trimethylpropane triacrylate meets the limitation of material having olefinic double bond of claim 1 and the trimethylpropane triacrylate of claim 5.    The reaction product of the ethylene diamine polyamine and the trimethylpropane triacrylate polyfunctional acrylate meets the limitation of claim 3.    
For claim 6, the dye meets the limitation of cosmetic agent.
For claim 2, the nanoparticles in the form of suspension or emulsion (at least page 5, line 14; page 25, lines 11-12) meets claim 2.   The claims have not recited any particle. 
Therefore, JAIRAM, SUGUNA teaches all the elements of claims 1-6.  

Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOBNOCK R S et al. (WO 2016061439 A1).  
For claims 1-7 and 9, BOBNOCK teaches a core shell microcapsule that comprises melamine acrylate walled microcapsules and the capsule wall is made of select multifunctional (meth)acrylate (see the whole document, the title, abstract; paragraph [0031]).   Melamine is a polyamine and meets the limitation of polyamine of claims 1 and 3 and 4.   (Meth)acrylate monomers and oligomers meet the limitation of materials having multifunctional double bonds of claims 1 and 3 and 4.  The microcapsule is used as consumer product such as fabric and is coated (paragraph [0262] with polymer such as poly (meth)acrylates (paragraph [0398]) meeting claims 7 and 9.   For claim 2, the microcapsule of composition of BOBNOCK is in the form of emulsion/suspension (paragraph [0163]).   For claims 6 and 12, the microcapsule of BOBNOCK is a fabric care composition (paragraph [0398]) and the composition contains perfume in the core (paragraphs [0471], [0481]).   In some embodiments the acrylate is 1, 4-butanediol dimethacrylate (paragraph [0097]) meeting the limitation of claim 5.
For claim 10
For claim 13, the core shell structure having the polyamine/acrylate shell or wall is coated with a polymer as one polymer overlaying or coating the other (paragraph [0060])
For claim 11, the shell-forming material is the polyamine/acrylate system is the wall/shell forming material and part of the microcapsule.    BOBNOCK teaches that test samples were prepared by adding solids of the capsule forming material to form slurry for use (line 2 of page 39).
Therefore, BOBNOCK teaches all the elements of claims 1-7 and 9-13

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOBNOCK R S et al. (WO 2016061439 A1) as applied to claims 1-2 and 7.  
Claims 2 and 7 depend from claim 1.   Claim 8 depends on claim 7.   BOBNOCK has been described above to anticipate claims 1-2 and 7.
Claim 8 requires that the coating be covalently bound to the shell of the core-shell microcapsule.   BOBNOCK does not directly teach that the coating is covalently attached to the 
Therefore, BOBNOCK  renders claim 8 prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-15 of co-pending Application No. 16/768,199 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1-5 and 7-11 teach core-shell microcapsule containing perfume ingredient in the core and a shell material comprising of polyfunctional amine and poly functional acrylate and the core shell microcapsule is coated and this composition teaches all the elements of the claimed core-shell microcapsule.   Also, co-pending claims 12-15 teaches the method of examined claims 10-11 and 13.


No claim is allowable.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613